DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Group I, Claims 1-6, 11 and 13 in the reply filed on December 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit” in claim 1, “a determination unit” in claim 1, “a transmission unit” in claim 1, “a second acquisition unit” in claim 2 and “a second transmission unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
     “The acquisition unit” in claim 1 is read as the CPU (paragraph 58) , “the determination unit” in claim 1 is read as the CPU (paragraph 58), “the transmission unit” in claim 1 is read as the CPU (paragraph 58), “a second acquisition unit” in claim 2 is read as the CPU (paragraph 58) and “a second transmission unit” in claim 6 is read as the CPU (paragraph 58).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami’431 (US 2002/0097431), and further in view of REN’636 (US 2019/0361636).
     With respect to claim 1, Ikegami’431 teaches a server system (Fig.1) comprising: 
     an acquisition unit (Fig.2, item 35) configured to acquire, from the information processing apparatus, print settings of print data and information about the printing apparatus, which is set as a transmission destination for print data in the print settings [As shown in Fig.4, the restriction server (Fig.1, item 30) receives the header information from the client PC (Fig.1, item 10) in step S1. As shown in Fig.3, the header information includes the printer ID and the printing condition]; 
     a determination unit configured to make a determination as to whether the acquired print settings include a print setting which accords with a conflict condition associated with the acquired information (Fig.4, step S3); and 
     a transmission unit configured to transmit, to the information processing apparatus, information that is based on a result of the determination (Fig.4, steps S6 and S7).
     Ikegami’431 does teaches a server system, which registers, based on a registration request received from a printing apparatus, information about the printing apparatus and 
     REN’636 teaches a server system (Fig.8), which registers, based on a registration request received from a printing apparatus, information about the printing apparatus (Fig.8, step T440) and transmits print data received from an information processing apparatus to the registered printing apparatus (Fig.11, step T752).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ikegami’431 according to the teaching of REN’636 to register the printer and the user information together because this will allow the printers to be managed more effectively.
     With respect to claim 4, which further limits claim 1, Ikegami’431 teaches wherein the transmission unit transmits, to the information processing apparatus, a setting item according with the conflict condition out of the acquired print settings (Fig.4, steps S3, S5 and S6).  
     With respect to claim 11, it is a method claim that claims how a server system of claim 1 to configure setting for a print job.  Claim 1 is obvious in view of Ikegami’431 and REN’636 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference has disclosed a server system to configure setting for a print job, the process (method) to configure setting for a print job is inherent disclosed to be performed by a processor in the server system when the server system performs the operation to configure setting for a print job.
     With respect to claim 13, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 13 claims how 
Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami’431 (US 2002/0097431), REN’636 (US 2019/0361636) and further in view of
Emori’366 (US 2009/0225366).
     With respect to claim 2, which further limits claim 1, the combination of Ikegami’431 and REN’636 does not teach a second acquisition unit configured to acquire the conflict condition from a second server system different from the server system.  
     Emori’366 teaches a second acquisition unit configured to acquire the conflict condition from a second server system different from the server system [the printer server obtains the print function restriction information from the printer control server (second server system) (paragraph 82)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ikegami’431 and REN’636 according to the teaching of Emori’366 to include a second server to store the print function restriction information because this will allow the print function restriction information to be managed and distributed more effectively.
claim 3, which further limits claim 2, the combination of Ikegami’431 and REN’636 does not teach wherein the second acquisition unit acquires the conflict condition which is identified based on model information about the printing apparatus.  
     Emori’366 teaches wherein the second acquisition unit acquires the conflict condition which is identified based on model information about the printing apparatus [the printer server obtains the print function restriction information from the printer control server after sending the print function restriction information request including the printer ID (model information) to the printer control server (paragraph 50 and 82)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ikegami’431 and REN’636 according to the teaching of Emori’366 to include a second server to store the print function restriction information because this will allow the print function restriction information to be managed and distributed more effectively.
     With respect to claim 5, which further limits claim 1, Ikegami’431 teaches the acquisition unit acquires (deification) information about a printing apparatus which is set as a transmission destination for the print data out of the printing apparatuses registered with the server system [As shown in Fig.4, the restriction server (Fig.1, item 30) receives the header information from the client PC (Fig.1, item 10) in step S1. As shown in Fig.3, the header information includes the printer ID and the printing condition], and 
     wherein the determination unit determines whether the acquired print settings include a print setting according with the conflict condition which is identified based on the acquired (deification) information (Fig.4, step S3).  

     Emori’366 teaches the deification information is associated with model information (paragraph 50).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ikegami’431 and REN’636 according to the teaching of Emori’366 to include a second server to store the print function restriction information because this will allow the print function restriction information to be managed and distributed more effectively.
     With respect to claim 6, which further limits claim 1, the combination of Ikegami’431 and REN’636 does not teach a second transmission unit configured to transmit, to the printing apparatus, print data of print settings determined not to include a setting item according with the conflict condition.  
     Emori’366 teaches a second transmission unit configured to transmit, to the printing apparatus, print data of print settings determined not to include a setting item according with the conflict condition (Fig.15C, steps S1530, S1540 and S1541).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ikegami’431 and REN’636 according to the teaching of Emori’366 to only transmit the print jobs which have the setting within the print-function restriction information because this will allow the print job to be processed more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to

     Mori’842 (US 2015/0381842) teaches a first server transmits restriction information, for restriction on use of a function of the device, and first destination information, indicating a destination of transmission of authentication information for cancel of the restriction, to the device without a request of the device. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674